UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2015 – April 30, 2016 Item 1: Reports to Shareholders Semiannual Report | April 30, 2016 Vanguard Selected Value Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 25 Trustees Approve Advisory Arrangements. 27 Glossary. 29 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended April 30, 2016 Total Returns Vanguard Selected Value Fund 1.19% Russell Midcap Value Index 3.16 Mid-Cap Value Funds Average 0.91 Mid-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance October 31, 2015, Through April 30, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Selected Value Fund $28.15 $26.97 $0.443 $1.024 1 Chairman’s Letter Dear Shareholder, For the six months ended April 30, 2016, Vanguard Selected Value Fund returned a little more than 1%. This result was about 2 percentage points behind the fund’s benchmark, the Russell Midcap Value Index, but a bit ahead of the average return of its mid-cap value fund peers. Selected Value’s holdings in the materials sector offered a huge advantage compared with the benchmark, but even stellar results there couldn’t offset notable weakness in other areas, including consumer discretionary, industrials, and financials. On a separate note, I’d like to express my appreciation to Barrow, Hanley, Mewhinney & Strauss, which has managed the Selected Value Fund since its inception and celebrated the fund’s 20th anniversary in February. Jim Barrow, the firm’s founding partner, is one of Vanguard’s longest-tenured portfolio managers and an exceptional investor and true partner in every sense of the word. U.S. stocks traveled a rocky road, finishing the period about even The broad U.S. stock market delivered flat returns for a half year marked by inconsistency, sharp declines, and even sharper rallies. After struggling during the first four months of the period, U.S. stocks rebounded in the final two. Most of the surge came in March, 2 as investors cheered the Federal Reserve’s indication that it would scale back its original plan for interest rate hikes in 2016. Continued aggressive stimulus by central bankers in Europe and Asia and a recovery in oil prices also helped. International stocks traced an even rockier path than their U.S. counterparts en route to modestly negative returns. Developed markets, especially Europe, notched weak results, while emerging markets managed a slight advance. Bonds have proved attractive with some help from the Fed The broad U.S. bond market returned 2.82% for the half year. After retreating in November and December, the bond market recorded positive results for each of the next four months. It also received a boost from the Fed’s cautious approach to raising short-term interest rates. The yield of the 10-year U.S. Treasury note closed at 1.83% at the end of April, down from 2.17% six months earlier. (Bond prices and yields move in opposite directions.) Even though the Fed raised short-term interest rates a quarter percentage point in December, the target rate of 0.25%–0.5% is still very low historically, and it restrained returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 8.72%. In a reversal from the trend of recent years, foreign currencies Market Barometer Total Returns Periods Ended April 30, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 0.22% 0.34% 10.81% Russell 2000 Index (Small-caps) -1.90 -5.94 6.98 Russell 3000 Index (Broad U.S. market) 0.06 -0.18 10.50 FTSE All-World ex US Index (International) -1.52 -10.65 0.25 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.82% 2.72% 3.60% Barclays Municipal Bond Index (Broad tax-exempt market) 3.55 5.29 5.37 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.10 0.05 CPI Consumer Price Index 0.60% 1.13% 1.25% 3 strengthened against the dollar, helping international bonds. Even without this currency benefit, however, international bond returns were solid. The fund’s materials stocks surged, but couldn’t offset losses elsewhere Selected Value’s three advisors––Barrow, Hanley, Mewhinney & Strauss; Pzena Investment Management; and Donald Smith & Co.––do extensive research as they construct their respective portions of the fund. Their methods vary, but all three advisors search and screen for attractive stocks that haven’t been adequately appreciated by the market. Because your fund’s holdings tend to differ greatly from what is in the benchmark, its results often diverge from those of the benchmark. At times, the advisors’ conviction and patience means that periods of underperformance are necessary for the fund to achieve strong long-term results. Consumer discretionary stocks hurt results the most, as the fund’s relatively large exposure to the slumping sector, as well as its specific holdings, weighed on returns. Much of the difficulty came from cruise lines, but auto component firms and apparel retailers and manufacturers also struggled. The financials sector—the fund’s largest—was another source of trouble, with asset managers detracting the most. The fund’s industrial, energy, consumer staples, and information technology holdings also lagged their counterparts in the benchmark. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Selected Value Fund 0.39% 1.25% The fund expense ratio shown is from the prospectus dated February 25, 2016, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2016, the fund’s annualized expense ratio was 0.39%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Mid-Cap Value Funds. 4 Do U.S.-based multinationals provide enough global diversification? Some investors believe that their portfolios get enough exposure to international stocks through their holdings in large-capitalization, multinational U.S. companies such as the ones represented in the Standard & Poor’s 500 Index. After all, those firms generated almost half of their total sales outside the United States in 2014.* However, international exposure based only on a broad index of U.S.-based companies would be patchy at best. The near-even split of domestic and foreign sales for S&P 500 companies is an average; when you look at individual sectors, a different picture emerges. Information technology firms earned the highest percentage of sales abroad (almost 60% in 2014). Utilities and telecommunication services, which tend to operate regionally or nationally, generated the least overseas revenue. As the chart below shows, such a portfolio would also differ significantly from a broadly diversified global portfolio in some sector weightings. It would, for example, have more exposure to IT and health care stocks and considerably less to materials and financials. The bottom line: Large-cap U.S. stocks can give you a degree of exposure to international economic and market forces, but not to the same extent as a combination of both U.S. and non-U.S. stocks. S&P 500 Index sector weightings vary from those of global stocks (Differences in percentage points) Notes: Data are 12-month-average sector weightings as of March 31, 2016. Global stocks are represented by the FTSE All-World Index. Sources: Vanguard calculations, based on data from S&P Dow Jones Indices LLC and FTSE International Limited. * All S&P 500 Index and sector revenue data are from S&P Dow Jones Indices LLC for 2014. There are additional risks when investing outside the United States, including the possibility that returns will be hurt by a decline in the value of foreign currencies or by unfavorable developments in a particular country or region. 5 Selected Values’ utilities and health care stocks outperformed their benchmark counterparts. Because the fund held these sectors lightly, however, their returns didn’t have much of an effect on its overall returns. Although your fund suffered its share of setbacks, there were some successes. As I mentioned earlier, its materials stocks soared. The sector returned about 65% for the fund—nearly four times as much as it returned for the benchmark. Most of the fund’s strength in the sector came from the precious metals and mining industry. Gold and other precious metals, which had declined in recent years—and are extremely volatile—rallied during the period as the weaker U.S. dollar boosted dollar-denominated commodities. You can find more information on the fund’s positioning and performance in the Advisors’ Report that follows this letter. Whether it’s index or active, low costs and talent matter If you listen to some investing pundits, you might think index investing and actively managed investing are incompatible opposites. We at Vanguard don’t see it that way. To us, it’s not index versus active. In fact, depending on your goals, it could well be index and active. Vanguard is known as a pioneer in index investing. In 1976, we opened the first index mutual fund, giving shareholders an opportunity to track the performance of the S&P 500 Index. But our roots in active management—which aims to choose investments that will outperform the market—go back to the 1929 launch of what later became Vanguard Wellington ™ Fund. Our index and active funds share important traits. Both are low-cost, and as their assets grow, we can take advantage of the economies of scale by further reducing fund expense ratios. That allows you to keep more of your fund’s returns. And low costs aren’t the whole story. Talent and experience are vital, regardless of what a fund’s management style might be. When it comes to indexing, portfolio managers in our Equity Index Group and Fixed Income Group have honed their expertise over decades. That expertise helps our index funds meet their objectives of closely tracking their benchmarks. Our active funds, too, benefit from world-class managers—both our own experts and premier money managers we hire from around the globe. There’s no guarantee that active management will lead to market-beating results, but the combination of talent and low costs can give investors a better chance of success. 6 If you’d like to know more, see Keys to Improving the Odds of Active Management Success and The Case for Index-Fund Investing , available at vanguard.com/research. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 16, 2016 7 Advisors’ Report For the six months ended April 30, 2016, Vanguard Selected Value Fund returned 1.19%. Your fund is managed by three independent advisors. This provides exposure to distinct yet complementary investment approaches, enhancing the fund’s diversification. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets each manages, and a brief description of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal period and of how portfolio positioning reflects this assessment. These comments were prepared on May 20, 2016. Please note that the Pzena Investment Management discussion refers to industry sectors as defined by Russell classifications rather than the Global Industry Classification Standard used elsewhere in this report. These comments were prepared on November 17, 2015. Vanguard Selected Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Barrow, Hanley, Mewhinney & 62 5,844 Conducts fundamental research on individual stocks Strauss, LLC exhibiting traditional value characteristics: price/earnings and price/book ratios below the market average and dividend yields above the market average. Pzena Investment Management, 19 1,761 Uses a fundamental, bottom-up, deep-value-oriented LLC investment strategy. Seeks to buy good businesses at low prices, focusing exclusively on companies that are underperforming their historically demonstrated earnings power. Donald Smith & Co., Inc. 18 1,665 Conducts fundamental research on the lowest price-to-tangible book value companies. Research focuses on underlying quality of book value and assets, and on long-term earnings potential. Cash Investments 1 49 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a cash position. 8 Barrow, Hanley, Mewhinney & Strauss, LLC Portfolio Managers: James P. Barrow, Executive Director Mark Giambrone, Managing Director The markets have seen a great deal of uncertainty and volatility in the last six months, which created significant head-winds for our strategy. We ended 2015 with the first Federal Reserve rate increase and the announcement that further increases would occur in 2016. However, within months, significant global concerns steered the Fed’s discussions toward recession and negative interest rates. This scenario could not have been worse for our expectations and positioning, both of which are rooted in our belief that rates will slowly rise, economic growth will continue, and there will be some global stability. As a consequence of the global concerns noted above, areas of the market that were already expensive but which benefit from lower rates and their defensive characteristics—such as utilities and REITs (real estate investment trusts), where we are underweight—did well. But groups that need interest rates and the economy to improve steadily, like consumer discretionary, consumer finance, and industrials, where we are overweight, did poorly. We believe that we are positioned appropriately for where the value is in the market and that we are past the point of maximum uncertainty; we expect our performance to slowly recover throughout the year. Given that an election year creates its own uncertainty, and usually some pressure on health-care-related names (where we are overweight), we believe that it may take getting through the election to remove the largest overhang. After that, we would expect valuations and cash flows to matter most. The portfolio is well situated for such an environment. We continue to benefit from a pickup in merger and acquisition activity, as both St. Jude Medical and Tyco International were taken out during the period. If we are finding good companies with attractive valuations and cash flow, and the market doesn’t recognize this, it is a proof statement of our process to then see a financial or strategic buyer come along. We are underweighted in utilities, information technology, energy, and REITs. We believe that traditional yield plays like utilities and REITs have had substantial runs thanks to a continued low-interest rate environment and that they have very little room for valuation upside or meaningful yield relative to their own histories. We also see considerable risk to their valuation levels when interest rates rise. 9 Pzena Investment Management, LLC Portfolio Managers: Richard Pzena, Founder, Chief Executive Officer, and Co-Chief Investment Officer John Flynn, Principal Eli Rabinowich, Principal After a dramatic start to the year, markets stabilized and recovered in March. The portfolio’s performance was driven by strong stock selection in the energy and producer durable sectors, which was offset by exposure to interest rate-sensitive financials. On a relative basis, the portfolio lagged because of lower exposure to sectors that perform well in a lower-interest rate environment, although that drag was partially offset by lower exposure to health care. Murphy Oil, Terex, and Edison International were the top contributors. Murphy Oil suffered until oil prices rebounded in February. We took advantage of the weakness to increase our position and the stock then rallied as the oil market showed signs of stabilizing. Terex shot up in January on rumors of an unsolicited offer from Chinese construction equipment firm Zoomlion. The two parties continued to negotiate the deal and the offer currently stands at $31 per share versus Terex’s current share price of $25. Edison International performed well, as utilities in general outperformed against a backdrop of “lower for longer” interest rate expectations. News Corp., Legg Mason, and Dana Holding Corp. were the top three detractors. News Corp. was down because of sharp earnings declines in its newspapers, books, Fox Sports (Australia), and Foxtel segments. The conglomerate’s only business segment to perform well was digital real estate. Legg Mason declined as the investment management industry continued to face outflows and the firm took on debt to make seemingly expensive acquisitions. Dana Holding performed poorly on weak earnings. The continuous miss was driven by currency effects and weak commercial vehicle demand in South America, especially Brazil. Dana Holding also revised its guidance downward because of weak demand in South America and Asia. The portfolio remains focused on economically sensitive names. We increased our energy positions and decreased our exposure to health care. Overall, we continue to see very attractive valuation spreads and to find compelling investment opportunities. 10 Donald Smith & Co., Inc. Portfolio Managers: Donald G. Smith, Chief Investment Officer Richard L. Greenberg, CFA, Senior Vice President The portfolio continues to meet our criteria of owning a concentrated portfolio of low price-to-tangible book value stocks with attractive long-term earnings potential. The portfolio currently sells at 114% of tangible book value and 8 times our estimate of normalized earnings. In contrast, the S&P 500 sells at over 600% of tangible book value and 16 times normalized earnings. The rebound in precious metals accounted for the vast majority of returns, with Kinross Gold Corporation and Yamana Gold returning 183.6% and 126.0%, respectively. Other large positive contributors included Ingram Micro (+17.4%), which agreed to be acquired by a Chinese company; WPX Energy (+40.8%); and Air France-KLM (+23.8%). The two largest negative contributors were Micron Technology (–35.1%) and JetBlue Airways (–20.3%). We eliminated the following names from the portfolio: Coeur Mining, New Gold, American National Insurance Company, Valero Energy Corporation, Royal Caribbean Cruises, and Validus Holdings. We added one name, Axis Capital Holdings, at a share price of $55.04. Axis is a Bermuda-based insurer/reinsurer. In 2015, the unraveling of a merger deal with PartnerRe provided Axis with a $280 million break fee. The company has been returning this fee, plus all annual earnings, to shareholders through an aggressive stock buyback. Management had wisely decided to grow the firm organically rather than through dilutive acquisitions. Returns should gradually improve as a result of expense savings and more efficient use of capital. We estimate that the current book value of approximately $55 per share is understated by $5–$10 per share in redundant reserves. There are some signs that value is beginning to outperform growth after a long period of underperforming it: The Russell Midcap Value Index returned 6.15% for the first four months of 2016, while the Russell Midcap Growth Index returned 0.52%. It is interesting to note that 45% of the companies in the portfolio have active stock repurchase programs. We view these repurchases as accretive to long-term shareholder value, with the stocks, on average, selling below tangible book value. Our largest industry weightings are to precious metals, insurance, airlines/ aircraft leasing, and technology. 11 Selected Value Fund Fund Profile As of April 30, 2016 Portfolio Characteristics DJ U.S. Russell Total Midcap Market Value FA Fund Index Index Number of Stocks 120 558 3,887 Median Market Cap $10.5B $10.4B $51.6B Price/Earnings Ratio 18.5x 26.4x 22.0x Price/Book Ratio 1.7x 1.8x 2.7x Return on Equity 11.8% 9.7% 16.8% Earnings Growth Rate 9.2% 5.5% 7.8% Dividend Yield 2.1% 2.3% 2.1% Foreign Holdings 11.3% 0.0% 0.0% Turnover Rate (Annualized) 28% — — Ticker Symbol VASVX — — Expense Ratio 1 0.39% — — 30-Day SEC Yield 1.58% — — Short-Term Reserves 4.5% — — Sector Diversification (% of equity exposure) DJ U.S. Russell Total Midcap Market Value FA Fund Index Index Consumer Discretionary 13.7% 8.1% 13.5% Consumer Staples 3.1 4.4 9.0 Energy 7.2 9.1 6.7 Financials 28.5 32.7 17.8 Health Care 6.2 5.8 14.1 Industrials 19.9 9.9 10.8 Information Technology 8.9 8.9 19.0 Materials 7.7 6.7 3.3 Telecommunication Services 0.0 1.6 2.4 Utilities 4.8 12.8 3.4 Volatility Measures Russell DJ Midcap U.S. Total Value Market Index FA Index R-Squared 0.89 0.88 Beta 1.02 1.03 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Kinross Gold Corp. Gold 3.0% Reynolds American Inc. Tobacco 2.6 Owens Corning Building Products 2.5 Cigna Corp. Managed Health Care 2.4 Stanley Black & Decker Inc. Industrial Machinery 2.3 Tyco International plc Security & Alarm Services 2.3 Hanesbrands Inc. Apparel, Accessories & Luxury Goods 2.2 Royal Caribbean Cruises Hotels, Resorts & Ltd. Cruise Lines 2.2 Cardinal Health Inc. Health Care Distributors 2.1 Willis Towers Watson plc Insurance Brokers 2.0 Top Ten 23.6% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated February 25, 2016, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2016, the annualized expense ratio was 0.39%. 12 Selected Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2005, Through April 30, 2016 Average Annual Total Returns: Periods Ended March 31, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Selected Value Fund 2/15/1996 -3.87% 9.86% 7.59% See Financial Highlights for dividend and capital gains information. 13 Selected Value Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (96.8%) 1 Consumer Discretionary (13.2%) Hanesbrands Inc. 7,078,200 205,480 Royal Caribbean Cruises Ltd. 2,651,200 205,203 Whirlpool Corp. 1,018,900 177,431 * Norwegian Cruise Line Holdings Ltd. 3,435,500 167,962 L Brands Inc. 1,889,800 147,952 ^,2 SeaWorld Entertainment Inc. 5,141,400 102,468 News Corp. Class A 4,150,475 51,549 Interpublic Group of Cos. Inc. 2,152,894 49,387 Omnicom Group Inc. 531,150 44,070 Staples Inc. 3,090,600 31,524 Dana Holding Corp. 2,360,300 30,519 Meredith Corp. 394,800 20,257 Consumer Staples (2.9%) Reynolds American Inc. 4,973,276 246,674 Kellogg Co. 337,425 25,918 Energy (7.0%) 2 PBF Energy Inc. Class A 5,342,057 171,907 Devon Energy Corp. 2,449,900 84,963 ^ Golar LNG Ltd. 4,546,708 75,384 Murphy Oil Corp. 1,968,304 70,347 ^ Noble Corp. plc 3,160,316 35,490 Cenovus Energy Inc. 2,004,475 31,751 Apache Corp. 556,900 30,295 * WPX Energy Inc. 3,037,079 29,338 Superior Energy Services Inc. 1,639,925 27,649 Vermilion Energy Inc. 618,300 21,282 Baker Hughes Inc. 437,251 21,146 * FMC Technologies Inc. 637,475 19,437 Rowan Cos. plc Class A 996,725 18,748 Nabors Industries Ltd. 885,000 8,673 Market Value • Shares ($000) ^ Tidewater Inc. 556,400 4,874 *,^ Paragon Offshore plc 870,105 305 Financials (27.7%) Willis Towers Watson plc 1,529,844 191,078 Discover Financial Services 3,217,300 181,037 Host Hotels & Resorts Inc. 10,279,000 162,614 Fifth Third Bancorp 8,811,675 161,342 Capital One Financial Corp. 2,207,600 159,808 Unum Group 4,292,805 146,857 New York Community Bancorp Inc. 9,056,200 136,115 Ameriprise Financial Inc. 1,314,700 126,080 Navient Corp. 8,676,447 118,607 Everest Re Group Ltd. 448,462 82,921 ^ People’s United Financial Inc. 5,287,000 81,949 Axis Capital Holdings Ltd. 1,509,138 80,392 Corporate Office Properties Trust 2,812,800 72,233 CNA Financial Corp. 2,259,996 71,416 Valley National Bancorp 6,006,800 56,824 XL Group plc Class A 1,631,430 53,397 Lamar Advertising Co. Class A 840,850 52,166 KeyCorp 4,077,700 50,115 Voya Financial Inc. 1,497,390 48,620 ^ Element Financial Corp. 4,215,200 47,302 Torchmark Corp. 735,933 42,603 First Niagara Financial Group Inc. 3,743,500 39,531 Regions Financial Corp. 4,105,725 38,512 Comerica Inc. 787,450 34,963 Invesco Ltd. 1,113,675 34,535 Franklin Resources Inc. 913,575 34,113 * SLM Corp. 4,507,900 30,518 14 Selected Value Fund Market Value • Shares ($000) Validus Holdings Ltd. 541,925 24,977 Webster Financial Corp. 668,525 24,495 MFA Financial Inc. 3,014,000 20,827 Legg Mason Inc. 639,775 20,543 EPR Properties 288,275 18,992 Allstate Corp. 269,225 17,513 Endurance Specialty Holdings Ltd. 260,000 16,635 Aspen Insurance Holdings Ltd. 353,251 16,373 Progressive Corp. 495,225 16,144 Hospitality Properties Trust 583,800 14,939 Hartford Financial Services Group Inc. 313,800 13,926 Synovus Financial Corp. 420,221 13,094 FNF Group 379,100 12,093 * Genworth Financial Inc. Class A 2,224,850 7,631 Assurant Inc. 80,045 6,769 RMR Group Inc. Class A 9,691 242 Health Care (6.0%) Cigna Corp. 1,646,700 228,134 Cardinal Health Inc. 2,448,100 192,078 St. Jude Medical Inc. 1,544,200 117,668 Aetna Inc. 154,800 17,379 Industrials (19.4%) Owens Corning 5,140,582 236,827 Stanley Black & Decker Inc. 1,899,775 212,623 Tyco International plc 5,470,000 210,704 * AerCap Holdings NV 4,273,188 170,970 * Spirit AeroSystems Holdings Inc. Class A 3,070,507 144,774 Eaton Corp. plc 2,283,000 144,445 ^ CNH Industrial NV 16,692,100 129,197 KBR Inc. 6,720,300 104,568 * JetBlue Airways Corp. 5,138,340 101,688 Ryder System Inc. 1,140,400 78,596 * Air France-KLM ADR 7,538,085 68,220 Parker-Hannifin Corp. 427,475 49,596 * AECOM 1,380,510 44,853 Dover Corp. 664,325 43,646 Terex Corp. 1,650,377 39,427 Actuant Corp. Class A 1,038,025 27,726 Information Technology (8.6%) Ingram Micro Inc. 4,595,009 160,596 Microchip Technology Inc. 2,544,500 123,637 Total System Services Inc. 2,336,836 119,506 * Micron Technology Inc. 8,980,588 96,541 * ON Semiconductor Corp. 4,216,096 39,926 Avnet Inc. 960,391 39,491 Market Value • Shares ($000) Hewlett Packard Enterprise Co. 2,214,625 36,896 * Flextronics International Ltd. 2,982,200 36,234 * Celestica Inc. 2,855,249 30,637 * Genpact Ltd. 1,016,327 28,345 HP Inc. 2,175,125 26,689 Seagate Technology plc 1,115,225 24,279 * Arrow Electronics Inc. 304,204 18,891 Jabil Circuit Inc. 711,890 12,358 CDW Corp. 145,485 5,601 Materials (7.4%) * Kinross Gold Corp. 49,757,791 283,620 CRH plc ADR 5,655,100 164,620 FMC Corp. 3,211,400 138,925 Yamana Gold Inc. (New York Shares) 19,703,040 97,530 Utilities (4.6%) Pinnacle West Capital Corp. 2,203,500 160,084 Xcel Energy Inc. 3,348,437 134,038 CenterPoint Energy Inc. 2,234,617 47,933 Edison International 558,150 39,467 Exelon Corp. 607,518 21,318 PG&E Corp. 312,425 18,183 NRG Energy Inc. 796,234 12,023 Total Common Stocks (Cost $7,238,683) Temporary Cash Investments (6.0%) 1 Money Market Fund (5.9%) Vanguard Market Liquidity Fund, 0.495% 553,791,981 553,792 Face Amount ($000) U.S. Government and Agency Obligations (0.1%) Federal Home Loan Bank Discount Notes, 0.431%, 7/22/16 2,000 1,999 Federal Home Loan Bank Discount Notes, 0.516%, 8/31/16 5,000 4,994 Total Temporary Cash Investments (Cost $560,781) Total Investments (102.8%) (Cost $7,799,464) 15 Selected Value Fund Market Value • ($000) Other Assets and Liabilities (-2.8%) Other Assets 230,040 Liabilities (491,028) (260,988) Net Assets (100%) Applicable to 345,590,032 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Amount ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 8,751,929 Affiliated Vanguard Funds 553,792 Other Affiliated Issuers 274,375 Total Investments in Securities 9,580,096 Investment in Vanguard 785 Receivables for Investment Securities Sold 214,201 Receivables for Accrued Income 9,956 Receivables for Capital Shares Issued 4,799 Other Assets 299 Total Assets Liabilities Payables for Investment Securities Purchased 141,663 Collateral for Securities on Loan 67,668 Payables to Investment Advisor 4,576 Payables for Capital Shares Redeemed 264,319 Payables to Vanguard 11,985 Other Liabilities 817 Total Liabilities Net Assets At April 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 7,451,558 Undistributed Net Investment Income 41,815 Accumulated Net Realized Gains 45,115 Unrealized Appreciation (Depreciation) Investment Securities 1,780,632 Futures Contracts 33 Foreign Currencies (45) Net Assets • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
